Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00675-CV

                                           Tom RETZLAFF,
                                              Appellant

                                                  v.

             Philip R. KLEIN, Klein Investigations & Consulting, and James W. Landess,
                                             Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-17145
                           Honorable Antonia Arteaga, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

Delivered and Filed: August 2, 2017

AFFIRMED

           This appeal is brought under section 51.014(a)(12) of the Texas Civil Practice and

Remedies Code, which allows an appeal from an interlocutory order denying a motion to dismiss

under the Texas Citizens Participation Act (TCPA). See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(12) (West Supp. 2016). The appellant, Tom Retzlaff, argues the trial court erred in

denying his motion to dismiss. We conclude the trial court did not err in denying Retzlaff’s motion

to dismiss and, therefore, affirm the trial court’s order.
                                                                                                04-16-00675-CV



                              FACTUAL AND PROCEDURAL BACKGROUND

        Retzlaff is not a party to the underlying lawsuit. Retzlaff became involved in the underlying

suit, at least peripherally, when he decided to file pro se pleadings to challenge discovery

propounded on another nonparty. In the underlying suit, E.M. and V.B.M. sued the appellees,

Philip R. Klein, Klein Investigations & Consulting, and James W. Landess (collectively, “the

Kleins”), for malicious prosecution, false imprisonment, defamation, libel, and civil conspiracy. 1

After answering the suit, the Kleins issued a subpoena and a deposition on written questions to the

custodian of records for GoDaddy.com, Inc., a nonparty. In the subpoena, the Kleins sought emails

as well as telephonic and other communications between Retzlaff and GoDaddy.com related to the

transfer of ownership of several websites.

        In response, Retzlaff filed a series of pro se pleadings in which he challenged the subpoena

served on GoDaddy.com. The Kleins moved to strike Retzlaff’s pleadings because Retzlaff, who

had previously been declared a vexatious litigant by a Texas court, had violated the order requiring

him to obtain permission prior to filing pro se pleadings. Specifically, the order “prohibited”

Retzlaff “from filing, in propia persona, any new litigation in any state or federal court located in

the State of Texas without first obtaining permission of the local administrative judge….” It is

undisputed that Retzlaff did not obtain permission prior to filing his pro se pleadings challenging

the subpoena. In addition, the Kleins filed a motion for contempt against Retzlaff.

        Thereafter, Retzlaff moved to dismiss the motion for contempt pursuant to the TCPA. In

his motion to dismiss, Retzlaff asserted that the motion for contempt violated his right to petition

the courts. Retzlaff further argued that the motion for contempt amounted to a retaliatory lawsuit



1
 V.B.M. and Landess, who are divorced, are involved in a child custody and visitation dispute. Landess apparently
hired Phil R. Klein and Klein Investigations & Consulting to assist in matters related to his dispute with V.B.M.


                                                      -2-
                                                                                                        04-16-00675-CV



that sought to intimidate or silence him on matters of public concern. Retzlaff also asserted that

the order declaring him a vexatious litigant was no longer in effect and that the Texas vexatious

litigant statutes did not apply to this situation.

         The Kleins filed a response to Retzlaff’s motion to dismiss, arguing that their motion for

contempt was not a retaliatory lawsuit within the meaning of the TCPA. The Kleins argued that a

valid court order existed declaring Retzlaff a vexatious litigant and that the order was enforceable

by contempt. The Kleins further argued that no case law supported the proposition that a motion

to enforce a valid court order could be the basis for a motion to dismiss.

         The trial court held a hearing on the Kleins’ motion to strike. Retzlaff did not appear at the

hearing. The trial court granted the Klein’s motion to strike and signed an order striking all of

Retzlaff’s pleadings, including his motion to dismiss under the TCPA. The trial court did not

consider or rule on the motion for contempt.

         Retzlaff filed a notice of appeal challenging the denial of his motion to dismiss under the

TCPA. Retzlaff appears pro se in this appeal. 2

                                            APPELLATE JURISDICTION

         We first consider whether we have jurisdiction over this appeal. As a general rule, appellate

courts only have jurisdiction over appeals from final judgments. CMH Homes v. Perez, 340 S.W.3d
444, 447 (Tex. 2011). However, we also have jurisdiction over an appeal from an interlocutory

order when a statute expressly authorizes such an appeal. Id. Our jurisdiction is controlled by the

substance and function of the interlocutory order from which the appeal is taken. Lucchese, Inc. v.




2
 Retzlaff initially failed to obtain permission from the administrative judge prior to filing this appeal. After this court
issued a show cause order, Retzlaff sought and obtained the required permission to file this appeal from the
administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.102, 11.103(a), 11.1035(b) (West 2017).

                                                           -3-
                                                                                      04-16-00675-CV



Solano, 388 S.W.3d 343, 349 (Tex. App.—El Paso 2012, no pet.); Texas La Fiesta Auto Sales,

LLC v. Belk, 349 S.W.3d 872, 878 (Tex. App.—Houston [14th Dist.] 2011, no pet.).

       Section 27.003 of the civil practice and remedies code authorizes the filing of a motion to

dismiss under the TCPA. TEX. CIV. PRAC. & REM. CODE ANN. § 27.003 (West 2015). Section

51.014(a)(12) of the civil practice and remedies code provides: “A person may appeal from an

interlocutory order . . . that . . . denies a motion to dismiss filed under Section 27.003.” TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(12).

       Here, the trial court did not expressly deny Retzlaff’s motion to dismiss, but it did strike

all of Retzlaff’s pleadings, including his motion to dismiss. The trial court’s order striking all of

Retzlaff’s pleadings operated to deny Retzlaff’s motion to dismiss. Thus, the order striking

Retzlaff’s pleadings is the functional equivalent of an order denying Retzlaff’s motion to dismiss.

See Solano, 388 S.W.3d at 349 (concluding an order striking a motion was the functional

equivalent of an order denying the motion). Because the challenged order is the functional

equivalent of an order denying a motion to dismiss filed pursuant to section 27.003, we conclude

that this interlocutory appeal is authorized by statute and we have jurisdiction over this appeal. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(12).

                                                THE TCPA

       The TCPA protects citizens from retaliatory lawsuits that seek to intimidate or silence them

on matters of public concern. In re Lipsky, 460 S.W.3d 579, 586 (Tex. 2015) (orig. proceeding).

Codified in chapter 27 of the civil practice and remedies code, the TCPA provides a special

procedure for the dismissal of such suits. Id.; see TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001-

.011. The TCPA’s stated purpose is to “encourage and safeguard the constitutional rights of

persons to petition, speak freely, associate freely, and otherwise participate in government to the


                                                 -4-
                                                                                       04-16-00675-CV



maximum extent permitted by law and, at the same time, protect the rights of a person to file

meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.002.

       The TCPA allows a defendant to seek dismissal of a “legal action” that is “based on, relates

to, or is in response to a party’s exercise of the right of free speech, right to petition, or right of

association.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a). A “‘legal action’ means a lawsuit,

cause of action, petition, complaint, cross-claim, or counterclaim or any other judicial pleading or

filing that requests legal or equitable relief.” Id. § 27.001(6). “Exercise of the right to petition”

includes “a communication in or pertaining to a judicial proceeding.” Id. § 27.001(4)(A)(i).

“‘Communication’ includes the making or submitting of a statement or document in any form or

medium, including oral, visual, written, audiovisual, or electronic.” Id. § 27.001(1). The TCPA is

to be “construed liberally to effectuate its purpose and intent fully.” TEX. CIV. PRAC. & REM. CODE

ANN. 27.011(b). However, the TCPA “does not abrogate or lessen any other…remedy…available

under other…statutory…provisions.” Id. 27.011(a).

       Under the TCPA, a multi-step “process is initiated by the motion of a defendant who

believes that the lawsuit responds to the defendant’s valid exercise of First Amendment rights.”

Lipsky, 400 S.W.3d at 586. “Under the first step, the burden is initially on the defendant-movant

to show by a preponderance of the evidence that the plaintiff’s claim is based on, relates to, or is

in response to the [defendant-movant’s] exercise of: (1) the right of free speech; (2) the right to

petition; or (3) the right of association.” Id. at 586-87 (internal quotations omitted); see TEX. CIV.

PRAC. & REM. CODE ANN. § 27.005(b). “If the movant is able to demonstrate that the plaintiff’s

claim implicates one of these rights, the second step shifts the burden to the plaintiff to

establish…by clear and specific evidence a prima facie case for each essential element of the claim

in question.” Lipsky, 460 S.W.3d at 587 (internal quotations omitted); see TEX. CIV. PRAC. & REM.


                                                 -5-
                                                                                      04-16-00675-CV



CODE ANN. § 27.005(c). Finally, if the plaintiff carries this burden, the trial court must deny the

motion unless the movant establishes by a preponderance of the evidence each essential element

of a valid defense to the plaintiff’s claim. TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c),(d).

       In deciding whether a plaintiff’s claim should be dismissed under the TCPA, courts

consider the pleadings and any supporting or opposing affidavits. Lipsky, 400 S.W.3d at 587. If a

court determines that the defendant’s constitutional rights are implicated and the plaintiff has not

met its burden to establish a prima facie case, the plaintiff’s claim must be dismissed. Id. We

review the trial court’s rulings on these issues de novo. Serafine v. Blunt, 466 S.W.3d 352, 357

(Tex. App.—Austin 2015, no pet.); Herrera v. Stahl, 441 S.W.3d 739, 741 (Tex. App.—San

Antonio 2014, no pet.).

                              THE VEXATIOUS LITIGANT STATUTES

       Chapter 11 of the civil practice and remedies code provides a mechanism for a defendant

in a proceeding to have a plaintiff declared a vexatious litigant. See TEX. CIV. PRAC. & REM. CODE

ANN. § 11.051 (West 2017). Under chapter 11, a court may, after notice and a hearing, enter an

order prohibiting a person from filing, pro se, new litigation without obtaining permission from a

local administrative judge. Id. § 11.101(a). Chapter 11 expressly authorizes the enforcement of an

order declaring a person a vexatious litigant. “A person who disobeys an order under Subsection

(a) is subject to contempt of court.” Id. § 11.101(b).

       An order declaring a person a vexatious litigant does not categorically bar a person from

prosecuting a lawsuit pro se; it only requires him to obtain permission from the local administrative

judge prior to filing suit. In re Potts, 357 S.W.3d 766, 769 (Tex. App.—Houston [14th Dist.] 2011,

orig. proceeding). The statutes’ purpose is to make it possible for courts to control their dockets

and not be burdened with repeated filings of frivolous and malicious litigation without hope of


                                                 -6-
                                                                                       04-16-00675-CV



success while, at the same time, providing protections for litigants’ constitutional rights to open

courts when they have genuine claims that can survive the scrutiny of the administrative judge. Id.

at 768. “[W]hile the legislation places an additional hurdle before vexatious litigants, it does not

prevent them from pursuing meritorious litigation.” Retzlaff v. GoAmerica Commc’ns Corp., 356
S.W.3d 689, 702-705 (Tex. App.—El Paso 2011, no pet.).

                                            DISCUSSION

        The dispositive issues in this appeal are whether the TCPA applies, and if it does, whether

the Kleins established a prima facie case for each essential element of their motion for contempt.

However, before we address these issues, we must address Retzlaff’s arguments that no valid order

declaring him a vexatious litigant exists and that the Texas vexatious litigant statutes do not apply

to this situation.

Order Declaring Retzlaff a Vexatious Litigant

        In his second issue, Retzlaff argues that no valid, enforceable judgment declaring him a

vexatious litigant existed. Retzlaff acknowledges that, in 2008, a trial court in Bexar County, Texas

rendered an order declaring him a vexatious litigant and prohibited him from filing, pro se, new

litigation in any state or federal court without first obtaining permission of the local administrative

judge. However, Retzlaff maintains that this order is no longer valid because he appealed the order,

and the appellate court vacated and reversed the judgment in part and remanded the case to the

trial court. According to Retzlaff, the order no longer exists because on remand the parties resolved

the case and the trial court never signed a new order. Retzlaff mischaracterizes the appellate court’s

disposition of the appeal. The appellate court affirmed the portion of the judgment declaring

Retzlaff a vexatious litigant. GoAmeria Commc’ns, 356 S.W.3d at 698-701, 705. In fact, the

appellate court’s opinion stated that “[n]othing stated herein should be construed to cast doubt on


                                                 -7-
                                                                                                        04-16-00675-CV



the trial court’s conclusion that Retzlaff is a vexatious litigant or on the court’s prohibition against

Retzlaff’s filing any new litigation in this state.”3 Id. at 705. We overrule Retzlaff’s second issue.

         In his third issue, Retzlaff argues that the Texas vexatious litigant statutes are not applicable

here because he was “brought into court involuntarily—in the posture of being a defendant.” To

support his argument, Retzlaff relies on John v. Superior Court of Los Angeles, 369 P.3d 238

(2016), which considered the issue of whether a vexatious litigant was required to obtain

permission prior to filing a pro se appeal in a lawsuit she had not initiated. After examining the

language and the history California’s vexatious litigant legislation, the California Supreme Court

held that the legislation’s pre-filing requirements did not apply to the appellant because she was

the defendant in the lawsuit. Id. at 244.

         We find Retzlaff’s argument unconvincing for several reasons. First, even though we may

consider and draw upon authority from other states, we are not obligated to do so. Penrod Drilling

Corp. v. Williams, 868 S.W.2d 294, 296 (Tex. 1993). Second, even if we were to consider the out-

of-state authority cited by Retzlaff, it does not apply to the situation before us. The issue decided

in John was whether a vexatious litigant was required to obtain permission prior to filing an appeal.

See John, 369 P.3d at 239. Here, the issue is whether Retzlaff was required to obtain permission

prior to filing pro se pleadings in the trial court. Third, we disagree with Retzlaff’s assertion that

he was a defendant in the underlying proceeding. Retzlaff became involved in the underlying

proceeding when he decided to file a series of pro se pleadings challenging discovery propounded

on a nonparty and seeking relief from the trial court. Retzlaff was not a defendant in the

proceedings below. We conclude that the Texas vexatious litigant statutes and the order declaring


3
 Retzlaff’s complaint that the order before the trial court was not properly authenticated is not preserved for our review.
Retzlaff, who did not appear at the hearing on the motion to strike, did not object to the order and obtain a ruling as
required. See TEX. R. APP. P. 33.1(a) (providing that as a prerequisite to presenting a complaint for appellate review
the record must show that a complaint was made to the trial court and the trial court ruled on it).

                                                           -8-
                                                                                        04-16-00675-CV



Retzlaff a vexatious litigant apply here and, therefore, Retzlaff was required to obtain permission

from the administrative judge before filing pro se pleadings in the underlying proceeding. We

overrule Retzlaff’s third issue.

Application of the TCPA

       In his sixth issue, Retzlaff argues that he met his initial burden to establish the application

of the TCPA. To establish the applicability of the TCPA, Retzlaff was required to show by a

preponderance of the evidence that the motion for contempt was filed in response to the “valid

exercise of [his] First Amendment rights.” See Lipsky, 460 S.W.3d at 586; TEX. CIV. PRAC. & REM.

CODE ANN. § 27.005(b). “The TCPA’s purpose is to identify and summarily dispose of lawsuits

designed only to chill First Amendment rights, not to dismiss meritorious lawsuits.” Id. at 589.

       In his motion to dismiss, Retzlaff asserted that the motion for contempt violated his right

to petition the courts and amounted to a “retaliatory lawsuit” to intimidate or silence him on matters

of public concern. On appeal, Retzlaff argues that he met his burden to show that the motion for

contempt was “based on, relate[d] to, or [was] in response to” his right to petition. For support,

Retzlaff points to the allegations contained in the motion for contempt, claiming that “no further

evidence is required to establish the application of the TCPA.” However, the allegations in the

motion for contempt simply state that Retzlaff, “deliberately and with knowledge,” violated a court

order declaring him a vexatious litigant by filing multiple pleadings in the underlying lawsuit.

       We cannot say that the motion for contempt was filed in response to the valid exercise of

Retzlaff’s right to petition. Retzlaff’s right to petition was previously limited by the order declaring

him a vexatious litigant under chapter 11. See GoAmerica Commc’ns, 356 S.W.3d at 704

(acknowledging that the Texas vexatious litigant legislation “places an additional hurdle before

vexatious litigants”). In fact, when Retzlaff appealed the order declaring him a vexatious litigant,


                                                  -9-
                                                                                     04-16-00675-CV



he challenged the Texas vexatious litigant statutes on a number of constitutional grounds.

GoAmerica Commc’ns, 356 S.W.3d at 702-705. The appellate court overruled all of Retzlaff’s

constitutional arguments. Id. Thus, to validly exercise his right to petition, Retzlaff was required

to satisfy the prefiling requirements set out in the order declaring him a vexatious litigant.

Furthermore, the motion for contempt cannot be characterized as a retaliatory lawsuit under the

TCPA. Chapter 11 of the civil practice and remedies code expressly provides that an order

declaring a party to be a vexatious litigant is enforceable by contempt. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.101(b). By filing the motion for contempt, the Kleins were simply invoking the

enforcement mechanism set forth in chapter 11.

       We conclude that Retzlaff failed to meet his burden to show that the motion for contempt

was filed in response to the valid exercise of his right to petition. See Lipsky, 460 S.W.3d at 586.

Because Retzlaff did not meet his burden to establish that the TCPA applied, the trial court did not

err in denying Retzlaff’s motion to dismiss. We overrule Retzlaff’s sixth issue.

Prima Facie Case and No Defense

       But even if Retzlaff had met his burden, we would conclude that the trial court did not err

in denying Retzlaff’s motion to dismiss because the Kleins established a prima facie case in

support of the motion for contempt and Retzlaff failed to establish a defense.

       To defeat a motion to dismiss under the TCPA, a plaintiff must establish, by clear and

specific evidence, a prima facie case for each essential element of the claim in question. TEX. CIV.

PRAC. & REM. CODE ANN. § 27.005(c). The term “prima facie case” refers to a minimal factual

burden and consists of the minimum quantum of evidence necessary to support a rational inference

that the allegation of fact is true. Lipsky, 460 S.W.3d at 590. A court may consider circumstantial

evidence and rational inferences as part of the clear and specific evidence necessary to establish a


                                               - 10 -
                                                                                     04-16-00675-CV



prima facie case. Id. at 589-90. Additionally, a court bases its determination on the pleadings and

any affidavits stating the facts on which the liability or defense are based. TEX. CIV. PRAC. & REM.

CODE ANN. § 27.006(a).

       In his ninth issue, Retzlaff argues the Kleins failed to establish, by clear and specific

evidence, a prima facie case for each essential element of their motion for contempt. The motion

for contempt can be fairly characterized as alleging both civil and criminal contempt. In his

opening brief, Retzlaff acknowledges that the motion for contempt alleges both civil and criminal

contempt. However, in his reply brief, Retzlaff takes the position that the motion for contempt

alleges only criminal contempt.

       Generally, a person who willfully disobeys a valid court order may be held in contempt

and is subject to punishment by imprisonment for a prescribed period of time (criminal contempt)

and may be ordered imprisoned until he complies with the order (civil contempt). See Ex parte

Hall, 854 S.W.2d 656, 658 (Tex. 1993); Ex parte Werblud, 536 S.W.2d 542, 545-46 (Tex. 1976).

Therefore, to establish a prima facie case in a contempt action for failure to obey a court order, a

party must prove the existence of a reasonably specific court order, a violation of the order, and

the willful intent to violate the order. See Ex parte Chambers, 898 S.W.2d 257, 259 (Tex. 1995);

Ex parte Rosser, 899 S.W.2d 382, 385 (Tex. App.—Houston [14th Dist.] 1995, orig. proceeding).

       Here, the clerk’s record shows that a copy of the order declaring Retzlaff a vexatious

litigant was attached to the Kleins’ response to Retzlaff’s motion to dismiss. The clerk’s record

also contains the motion for contempt, which alleges that Retzlaff violated the order declaring him

a vexatious litigant by filing three different pro se pleadings without seeking permission from the

administrative judge. The motion for contempt describes each of Retzlaff’s pro se pleadings in

detail. Additionally, these pleadings are contained in the clerk’s record. Nothing in the clerk’s


                                               - 11 -
                                                                                       04-16-00675-CV



record indicates that Retzlaff obtained permission from an administrative judge prior to filing these

pleadings. We conclude the Kleins met their burden to establish, by clear and specific evidence, a

prima facie contempt case. We overrule Retzlaff’s ninth issue.

       Finally, in his eighth issue, Retzlaff asserts that even if the Kleins established a prima facie

contempt case, the trial court still erred in denying his motion to dismiss because he established a

valid defense to the motion for contempt. Under the TCPA, even when the plaintiff establishes a

prima facie case, a court must dismiss the legal action if the movant establishes, by a

preponderance of the evidence, each essential element of a valid defense to the plaintiff’s claim.

TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(d). According to Retzlaff, the “pleadings” filed by

the Kleins and their attorney “establish that the judicial communications privilege provides [him]

with a valid defense” to the motion for contempt.

       Under the judicial communications privilege, a “statement made in the trial of a case, by

anyone, cannot constitute the basis for a defamation action, or any other action.” Hernandez v.

Hayes, 931 S.W.2d 648, 650 (Tex. App.—San Antonio 1996, writ denied). The privilege applies

to statements made by judges, jurors, counsel, parties, or witnesses, and attaches to all aspects of

the proceedings, including statements made in open court, pre-trial hearings, depositions,

affidavits, and pleadings in the case. James v. Brown, 637 S.W.2d 914, 916-17 (Tex. 1982). The

privilege may also extend to statements made prior to litigation and in contemplation of a judicial

proceeding. Daystar Residential, Inc. v. Collmer, 176 S.W.3d 24, 27 (Tex. App.—Houston [1st

Dist.] 2004, pet. denied). When the judicial communications privilege applies, it is tantamount to

immunity. Hernandez, 931 S.W.2d at 650.

       Here, Retzlaff contends that the “pleadings” filed by the Kleins and their attorney establish

the judicial communications privilege, which he claims is a valid defense to the motion for


                                                - 12 -
                                                                                     04-16-00675-CV



contempt. However, in his brief, Retzlaff does not identify the pleadings that form the basis of his

argument, nor does he provide record citations to any pleadings. Under Rule 38.1(i) of the Texas

Rules of Appellate Procedure, an appellant’s brief must contain a clear and concise argument for

the contentions made, with appropriate citations to authorities and to the record. See TEX. R. APP.

P. 38.1(i). Because Retzlaff’s brief does not contain a clear and concise argument and appropriate

citations to the record, we conclude that this issue is improperly briefed and presents nothing for

our review. See id. We overrule Retzlaff’s eighth issue.

       We need not address Retzlaff’s remaining issues, which are unnecessary to the disposition

of this appeal. See TEX. R. APP. P. 47.1 (requiring an appellate court’s opinion to be as brief as

practicable while addressing every issue necessary to the disposition of the appeal).

                                              CONCLUSION

       The trial court’s order is affirmed.

                                                          Karen Angelini, Justice




                                                 - 13 -